Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendments of claims 1 and 3-12 in the reply filed on June 08th, 2021 is acknowledged. Claims 2 and 14 have been cancelled. Claims 13 and 15-20 have been withdrawn.  Claims 1, 3-13 and 15-20 are pending.
Action on merits of claims 1 and 3-12 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3-4, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2010/0207862, hereinafter as Xu ‘862) in view of Sato (US 2012/0050630, hereinafter as Sato ‘630).

Thus, Xu ‘862 is shown to teach all the features of the claim with the exception of explicitly the feature: “the data line segment has a shape comprising a polyline type and the slit of the display electrode is of a bent type”.
However, Sato ‘630 teaches the data line segment (Fig. 8, (DL); [0005]) has a shape comprising a polyline type and the slit (Fig. 8, (SLT); [0005]) of the display electrode is of a bent type.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Xu ‘862 by having the data line segment has a shape comprising a polyline type and the slit of the display electrode is of a bent type in order to improve viewing angle characteristics of the liquid crystal display device (see para. [0005]) as suggested by Sato ‘630.

therefore the slit is parallel/non-parallel to a data line segment involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange  the slit when this improves the performance (e.g.the viewing angle /color shift) of the display device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the polyline type shape data line segment and the bent shaped slit on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Regarding Claim 3, Xu ‘862 teaches the display electrode has a contour parallel to the data line segment (see Fig. 11 and para. [0083]).  

Regarding Claim 4, Xu ‘862 teaches each of the pixel units comprises two pixel regions (Fig. 5, (60a, 60d); [0058]) provided along a direction of the data line (100); the array substrate further comprises gate lines (102) intercrossing with the data lines, wherein the gate line is located between the two pixel regions.  

	


	Regarding Claim 7, Xu ‘862 teaches the pixel units comprises one thin film transistor (112; [0060]), a source (114) of the thin film transistor is coupled to the data line (100), a drain (128) of the thin film transistor is coupled to any one of the pixel electrodes (110) of this pixel unit, a gate (122) of the thin film transistor is coupled to the gate line (102), and the display electrodes (110) are coupled to each other (see Fig. 8).  

	Regarding Claim 8, Xu ‘862 teaches each of the pixel units comprises two pixel regions (60a and 60d, 60j and 60k…) along a direction of the data line (100).  

	Regarding Claim 10, Xu ‘862 teaches the display electrode comprises a pixel electrode (110; para. [0062]).  

	Regarding Claim 11, Xu ‘862 teaches a common electrode (Fig. 6, (134); [0064]) located at a side of the pixel electrode (110) facing away from a light exiting surface (see para. [0073]).  

Regarding Claim 12, Xu ‘862 teaches a counter substrate (Fig. 4, (80); [0057]), and the array substrate (Fig. 4; (68); [0053]), which are arranged opposite to each other.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu ‘862 and Sato ‘630 as applied to claim 4 above, and further in view of  Wu (US 2013/0100106, hereinafter as Wu ‘106).
Regarding Claim 5, Xu ‘862 teaches a thin film transistor (Fig. 5, (TFT 112); [0060]) has a gate (122) is electrically coupled to the gate line (102), the source (114) is electrically coupled to the data line (100) and a drain (128) is coupled to the pixel electrode (110).
Thus, Xu ‘862 and Sato ‘630 are shown to teach all the features of the claim with the exception of explicitly the features: “the pixel unit comprises two thin film transistors, wherein,3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket: 36702Uthe two thin film transistors share a gate and a source, and the gate is electrically coupled to the gate line, the source is electrically coupled to the data line; a drain of one thin film transistor is coupled to the pixel electrode of one of the pixel regions, a drain of the other thin film transistor is coupled to the pixel electrode of the other of the pixel regions”.  
However, Wu ‘106  teaches the pixel units (Pn,m; [0006]) comprises two thin film transistors (Fig. 1, (T1,T3)), wherein,3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket: 36702Uthe two thin film transistors (T1, T3) share a gate and a source, and the gate is electrically coupled to the gate line (Gn), the source is electrically coupled to the data line (Dm); a drain of one thin film transistor is coupled to the pixel electrode of one of the pixel regions, a drain of the other thin film transistor is coupled to the pixel electrode of the other of the pixel regions (see para. [0017] and [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Xu ‘862 and Sato ‘630 by having3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket: 36702Uthe two thin film transistors share a gate and a source, and the gate is electrically coupled to the gate line, the source is electrically coupled to the data line; a drain of one thin film transistor is coupled to the pixel electrode of one of the pixel regions, a drain of the other thin film transistor is coupled to 

Regarding Claim 9, Xu ‘862 teaches gate lines (102a-c) intercrossing with the data lines (100a-c), wherein pixel units (60; [0068]) located in a same column are coupled to a same one of the data lines; pixel units located in a same row are coupled to a same one of the gate lines (see Fig. 8).  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 filed on 06/08/2021 have been considered but are but they are not persuasive.
On pages 2-5 of the Applicant’s Response, with respect to independent claim 1, applicants argue that Xu ‘862 fails to disclose the limitation: “each of the pixel units comprises a plurality of pixel regions, and each of the pixel regions comprises a display electrode having a slit”.
 The Examiner respectfully disagrees with Applicant’s arguments, because as stated above, Xu ‘862 clearly teaches each of the pixel units comprises a plurality of pixel regions, and each of the pixel regions comprises a display electrode (Fig. 5, (110); [0060]) having a slit (see Fig. 6). Examiner notes that the applicant’s argument “Xu '862 fails to give the suggestion the display electrodes are controlled by only one transistor” is irrelevant and not shown in claim 1. 
Therefore the rejection of claim1 is sustained. Claims 3-12 depend directly or indirectly from claim 1, respectively, and are rejected for at least the reasons that claim 1 is rejected, respectively, as well as for the additional features recited therein. 
Therefore, in view of the above reasons, Examiner maintains rejections.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829